DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to an electronic module, classified in H05K9/00 (class 361/818).
II. Claims 12-18, and 20, drawn to a process for producing an electronic module, classified in H01L23/552.
III. Claim 19, drawn to an electronic module, classified in H05K3/30.
The inventions are independent or distinct, each from the other because:
Inventions II and I, III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can be made by CVD, PVD, or plating instead of using inkjet printing an ink composition to produce a conductive layer.
Inventions III and I are related as apparatus and product made.  The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case Group I does not require to use in a computer device.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different classifications, fields, and searches.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Steven Murray (Reg. No. 63, 206) on 10/21/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Specification
The disclosure is objected to because of the following informalities:
In para-0029, 0078, and 0157, please, clarify what is a sheet resistance of 20 mOhm/□?  Does applicant mean the sheet resistance has an EMI of mΩ per square meter or millimeter?  Please, clarify.
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:
Regarding claim 9, line 2, it is unclear.  What is a value of a sheet resistance of 20 mOhm/□.” Please, clarify. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the recess has a bottom and the bottom is coated with the conductive layer, claim 4” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh et al. (U.S. 2019/0103365) hereafter Singh, submitted by the applicant.
As to claims 1, 3, and 5, Singh discloses an electronic module (100) as shown in figures 1A-1B comprising:
a substrate (102, para-0011) defining a substrate plane (top surface);
at least two electronic components (112, 114, para-0012) mounted on the substrate adjacent to each other;
a dielectric material (136, 122) covering the electronic components (112, 114) and defining a recess (128) which is a trench (para-0020, claim 3), between the adjacent electronic components with a first surface facing one of the electronic components and a second surface opposite the first surface; and
a conductive layer (134) comprised of a metal material (para-0008, 0023+, claim 5) coating the first surface (by the sidewall 130) of the recess (128), wherein the second surface of the recess is substantially free of the conductive layer (figure 1B).
As best understood to claim 4, Singh discloses the recess (128) has a bottom and the bottom is coated with the conductive layer (110).
As to claim 8, Singh discloses the conductive layer (134) coating the first surface of the recess (128) is part of an electromagnetic interference shielding for at least one electronic component (114) of the electronic module (100).
As best understood to claim 9, Singh discloses the electromagnetic interference shielding has a sheet resistance of 20 mOhm/□ or less (para-0023, the shielding layer 134 made from Au, Cu, Al…).
As to claim 10, Singh discloses the conductive layer (134) has a dampening factor for radiation with frequencies above 1 GHz of at least 20 dB (the components 114 or 118 are the RF components, therefore the shielding layer 134 is capable of being to have high frequencies above 1GHz or more). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kim et al. U.S. Patent 10,784,210) hereafter Kim.
As to claim 2, Singh discloses the recess has at least one cross section to the substrate plane with an aspect ratio of 7 or less except for the cross section being perpendicular to the substrate plane.
Kim teaches a semiconductor device as shown in figures 3c-3d comprising a recess (140) has at least one cross section to the substrate plane (110).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kim employed in the module of Singh in order to provide excellent isolation and EMI structure for the module.

Claim(s) 6-7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Kitazaki et al. U.S. 2015/0043189) hereafter Kitazaki.
Regarding claims 6-7, Singh discloses all of the limitations of claimed invention except for the recess has a full width at half-maximum in the range from 20 -400 µm, or from 50-250 µm (50-250 µm).
Kitazaki teaches a circuit module comprising the recess (C or 41) has a full width at half-maximum in the range from 20 -400 µm, or from 50-250 µm (50-250 µm), para-0045, 0069, 1-10 um).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kitazaki employed in the module of Singh in order to provide excellent EMI structure.
As to claim 11, Singh discloses all of the limitations of claimed invention except for the conductive layer coating the first surface of the recess has a thickness of 5 nm or more and 5 µm or less.
Kitazaki teaches a circuit module comprising the conductive layer coating the first surface of the recess has a thickness of 5 nm or more and 5 µm or less, para-0070+.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kitazaki employed in the module of Singh in order to provide excellent EMI structure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848